Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2021

                                      No. 04-21-00159-CV

                          IN THE INTEREST OF D.D.V., A CHILD,

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00206
                        Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The reporter’s record in this case was originally due April 29, 2021, but was
not filed. On April 30, 2021, this court notified court reporter Geneva Garcia that the reporter’s
record was late and directed her to either: (1) file a Notification of Late Record within five days
or (2) file the reporter’s record within ten days. The court reporter did not respond to our letter.
Accordingly, we ORDER court reporter Geneva Garcia to file the reporter’s record by May 21,
2021. If the court reporter does not comply with this order, we may initiate contempt
proceedings.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court